DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to amendment filed on 21 March 2021.  Claims 1-24 have been amended.  Claims 1-24 are currently pending and have been examined.   

Claim Interpretation
Applicants are reminded that a recitation of the intended use in an apparatus  or system claim ("for doing something") of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See e.g. In re Collier, 158 USPQ 266, 267 (CCPA 1968) (where the court interpreted the claimed phrase "a connector member for engaging shield means" and held that the shield means was not a positive element of the claim since "[t]here is no positive inclusion of 'shield means' in what is apparently intended to be a claim to structure consisting of a combination of elements." See, for example, the well settled case laws that such statements
( ... being parked ... , being towed ... ) as to possible future acts or to what may happen in a
method or operation, are essentially method limitations or statements of intended or desired use and do not serve to patentably distinguish the claimed structure over that of the references; see In Re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casev, 152 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647; In re Swinehart 169 USPQ 226 (CCPA  1971 ); In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).

In summary, language in a system claim that states only the intended use or  intended result, does not result in a structural difference between the claimed invention and the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.  See MPEP 2114 [R-1] which states:

A claim containing a "recitation with respect to the manner in which a claimed
apparatus is intended to be employed does not differentiate the claimed apparatus from
a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the
claim. Ex parte Masham, 2 USPQ 2nd 1647.

Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions. In re Danlv, 120 USPQ 528, 531.

Apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co.
v. Bausch & Lomb Inc., 15 USPQ 2nd 1525, 1528

• If the examiner has a "reason to believe" that a functional limitation can be performed
by the prior art structure, the examiner should establish a prima facie case, and then
shift the burden to the applicant to prove otherwise.

• The strongest rejection to make is one in which the reference explicitly discloses all
claimed features or limitations including those recited as functional language.

The examiner should therefore search for all claimed features or limitations including
functional language.

However, if the prior art fails to explicitly disclose limitations recited as
functional language, the examiner should determine:

Whether the prior art discloses all claimed structural limitations, and
Whether the disclosed structure is capable of performing the recited function.

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4-5, 9-11, 13-17, and 21-24  are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka (US Pub., No., 2003/0065532 A1) in view of Berger et al (US Pub., 2003/0088436 A1)
 
With respect to claim 1, Takaoka teaches a sales support system for supporting the sale of vehicles and/or vehicle accessories, the sales support system (Fig. 1 and paragraph [0218], discloses structure of the customized vehicle estimate/order system user for supporting vehicle sales to customer  online) comprising: 
a. a computer-aided control system that is designed and equipped to receive customer-related customer information(Fig. 12 and paragraph [0258], discloses home page window .., includes an “enter” button to be operated by the user show desires to utilize the present  system capable of specification selection, an estimation  request and an order of a customized  vehicle (namely, a user of the terminal 5 linked to the manufacture server 1.. [receiving customer related information] ), and to determine (paragraph [0250], discloses during the execution, it is determined whether or not data for requesting activation  of the vehicle specifaion selection .., is received and paragraph [0289], discloses ID/password reply email C-7: when estimate request thus sent from the user is the first request, an e-mail including issued ID and password is sent to the mail address previously input by the user)  and transmit customer-specific product information therefrom, (paragraph [0288], discloses request   accepted by the manufacture server 1 having received the estimate/assessment  request … [within the scope of transmitting] ) wherein the customer-specific product information is customized based on said customer-related customer information(paragraph [0290], discloses the estimate request top window C-1 the specification of the customized vehicle to be estimated, and the specification items of the trade-in vehicle input in the assessment request input window C-2), and 
d. the computer-aided control system determines at least one item of customer-specific product information from the acquired at least one item of customer information, wherein the at least one item of customer-specific product information is customized based on said at least one item of customer information, and transmits said at least one item of customer-specific product information to the at least one output device (paragraphs [0250]-[0252], discloses determined whether or not data for requesting activation of the vehicle specification selection processing (M2) or the estimate items confirmation  processing (M4) is received from the user terminal) , and wherein 
e. the at least one output device receives the at least one item of customer-specific product information from the computer-aided control system and outputs said at least one item of customer-specific product information for perception by said customer(Fig. 4, Fig. 44, paragraph [0257], discloses display windows in the initial processing and the vehicle specification ) .
Takaoka teaches the above elements including estimated price of a vehicle is presented online to a customer (abstract),  vehicle specification selection window (B-1 through B-15) to be displayed on the user terminal by vehicle specification selection processing (Fig. 14 and paragraph [0263]) and  vehicle specification selection window, the followings are displayed(paragraph [0264]).   Takaoka failed to teach b. a showroom that includes at least one detection device and at least one output device, wherein  dealer and c. the at least one detection device acquires at least one item of customer information about a customer who enters the showroom or is in the showroom and transmits said at least one item of customer information to the computer-aided control system.  
However, Berger teaches b. a showroom that includes at least one detection device and at least one output device, wherein  dealer(paragraph [0010], discloses  the dealership’s  showroom, and paragraph [0011], discloses a system and method for capturing customer or potential customer information); and 
c. the at least one detection device acquires at least one item of customer information about a customer who enters the showroom or is in the showroom (paragraph [0010], discloses customer arrives on a dealership’s showrooms ), automatically and without any action on the part of the customer, (paragraphs [0011]-[0013], discloses a wireless devise to collect customer or potential customer information at the point of customer content ) and transmits said at least one item of customer information to the computer-aided control system (paragraph [0014], discloses receiving customer  data at the point of customer  content, sending a query to a database and displying at least one of received customer data ..).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for vehicle sales support system of Takaoka with utilizing the wireless device to capture customer   information at the point of customer  contact of Berger in order to increase the number of selling opportunities and opportunities to sell product  and service for which a high probability  exist based on customer profile or other avaible customer data (see paragraph [0047]). 
With respect to claim 2,  Takaoka in view of  Berger teaches elements of claim 1,  including a user terminal such as a personal computer, a portable information terminal and a cellular phone .. installed in each dealer (paragraph [0229]).  Takaoka  failed to explicitly teach the corrosinding cellular phone wirelessly reads the at least one item of customer information out of an electronic device that the customer is carrying
However, Berger teaches wherein the at least one detection device automatically or wirelessly reads the at least one item of customer information out of an electronic device that the customer is carrying (paragraph [0012], discloses uses a wireless device to collect customer or potential customer information at the point of customer content ..). Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for vehicle sales support system of Takaoka with utilizing the wireless device to capture customer   information at the point of customer  contact of Berger in order to increase the number of selling opportunities and opportunities to sell product  and service for which a high probability  exist based on customer profile or other avaible customer data (see paragraph [0047]). 

With respect to claim 4, Takaoka in view of  Berger teaches elements of claim 2, furthermore, Takaoka teaches the sales support system wherein the electronic device is a mobile telephone(paragraph [0229], discloses   cellular phone   ..).
With respect to claim 5,  Takaoka in view of  Berger teaches elements of claim 1, furthermore, Takaoka teaches the sales support system   wherein a. the at least one detection device comprises a radio receiver and/or a radio transmitter, or b. the at least one detection device comprises a radio receiver and/or a radio transmitter that operates on the basis of RFID or NFC or WLAN or Bluetooth(paragraph [0232], discloses  the user terminal 5 is a personal computer and is a radio transmitter-receiver) .
With respect to claim 9,  Takaoka in view of  Berger teaches elements of claim 1, including a user terminal such as a personal computer, a portable information terminal and a cellular phone .. installed in each dealer (paragraph [0229]).  Takaoka  failed to explicitly teach the corrosinding cellular phone includes  detection device includes several detection devices.
However, Berger  teaches the sales support system  wherein the at least one detection device includes several detection devices(paragraph [0058], discloses user wireless devices to capture customer information) . Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for vehicle sales support system of Takaoka with utilizing the wireless device to capture customer   information at the point of customer  contact of Berger in order to increase the number of selling opportunities and opportunities to sell product  and service for which a high probability  exist based on customer profile or other avaible customer data (see paragraph [0047]). 
With respect to claim 10,  Takaoka in view of  Berger teaches elements of claim 1, furthermore,  Takaoka teaches the sales support system  wherein the at least one output device includes a display screen or a touchscreen or a tablet PC configured to display content including the at least one item of customer-specific product information (paragraph [0229], discloses user terminal such as a personal computer, a portable information terminal and a cellular phone .. installed in each dealer  ).  
With respect to claim 11,  Takaoka in view of  Berger teaches elements of claim 10, furthermore,  Takaoka teaches the sales support system   wherein the at least one detection device detects, by tracking pupil movement of the customer's eyes, and transmits to the computer-aided control system, which sections of the content displayed on the display screen or the touchscreen or the tablet PC are being viewed by the customer (paragraph [0229], discloses user terminal such as a personal computer, a portable information terminal and a cellular phone .. installed in each dealer  ).  
With respect to claim 13,  Takaoka in view of  Berger teaches elements of claim 1, furthermore,  Takaoka teaches the sales support system   wherein the at least one output device is configured as an interactive price tag that outputs an item of price information as product information(Figs. 14-15 discloses  total price).
With respect to claim 14,  Takaoka in view of  Berger teaches elements of claim 1, furthermore,  Takaoka teaches the sales support system    further comprising at least one additional detection device that is not arranged in the showroom, and that is designed and configured to acquire at least one additional item of customer information about a customer, and to transmit the at least one additional item of customer information to the computer-aided control system(Fig. 12 and paragraph [0258], discloses home page window .., includes an “enter” button to be operated by the user show desires to utilize the present  system capable of specification selection, an estimation  request and an order of a customized  vehicle (namely, a user of the terminal 5 linked to the manufacture server 1.. [receiving customer related information] ).
With respect to claim 15,  Takaoka in view of  Berger teaches elements of claim 14, furthermore,  Takaoka teaches the sales support system  wherein, for determining the at least one item of customer-specific product information, the computer-aided control system also takes into consideration the at least one additional item of customer information that was acquired by the at least one additional detection device before the customer entered the showroom(Fig. 12 and paragraph [0258], discloses home page window .., includes an “enter” button to be operated by the user show desires to utilize the present  system capable of specification selection, an estimation  request and an order of a customized  vehicle (namely, a user of the terminal 5 linked to the manufacture server 1.. [receiving customer related information] ).
. With respect to claim 16,  Takaoka in view of  Berger teaches elements of claim 14, furthermore,  Takaoka teaches the sales support system  wherein the at least one additional detection device is configured as part of an interactive kiosk system(paragraph [0224], discloses personal information …, input by each user).
With respect to claim 17,  Takaoka in view of  Berger teaches elements of claim 16, furthermore,  Takaoka teaches the sales support system   wherein the at least one additional detection device of the kiosk system transmits a customer's inputs to the computer-aided control system as additional items of customer information paragraph [0288], discloses request   accepted by the manufacture server 1 having received the estimate/assessment  request … [within the scope of transmitting] ).

With respect to claim 21,  Takaoka in view of  Berger teaches elements of claim 15, furthermore,  Takaoka teaches the sales support system wherein the at least one additional detection device is part of a mobile presentation platform that provides a display area for at least one product(Fig. 6, D-5 discloses result display window  ).
With respect to claim 22,  Takaoka in view of  Berger teaches elements of claim 15, furthermore,  Takaoka teaches the sales support system wherein the computer-aided control system is designed and configured to receive at least one additional item of customer information via the Internet, and for determining the at least one item of customer-specific product information, the computer-aided control system also takes into consideration the additional item of customer information received via the Internet(Fig. 1, paragraphs [0250]-[0252], discloses determined whether or not data for requesting activation of the vehicle specification selection processing (M2) or the estimate items confirmation  processing (M4) is received from the user terminal) ,.
With respect to claim 23,  Takaoka in view of  Berger teaches elements of claim 14 furthermore, Takaoka further teaches the sales support system,   a. the at least one item of customer information and/or the at least one item of additional customer information relate to a VIN (vehicle identification number) of the customer's vehicle, and/or  b. the at least one item of customer information and/or the at least one item of additional customer information relate to the customer's gender, and/or  c. the at least one item of customer information and/or the at least one item of additional customer information relate to facial features of the customer, and/or  d. the at least one item of customer information and/or the at least one item of additional customer information relate to a gait pattern of the customer, and/or e. the at least one item of customer information and/or the at least one item of additional customer information relate to the customer's name and/or address, and/or  f. the at least one item of customer information and/or the at least one item of additional customer information relate to a vehicle type and/or a vehicle age and/or a vehicle equipment and/or a driving behavior and/or a vehicle condition of the customer's vehicle, and/or  g. the at least one item of customer information and/or the at least one item of additional customer information include which sections of a content displayed on a display screen have been viewed by the customer, and/or  h. the at least one item of customer information and/or the at least one item of additional customer information relate to an item of information about a CPU and/or a graphics card and/or a monitor and/or a GPS receiver and/or an IP address and/or a location and/or a MAC address and/or an operating system and/or a browser type and/or a time zone and/or installed fonts and/or cookies of a smartphone of the customer, and/or i. the at least one item of customer information and/or the at least one item of additional customer information relate to an item of information about a CPU and/or a graphics card and/or a monitor and/or a GPS receiver and/or an IP address and/or a location and/or a MAC address and/or an operating system and/or a browser type and/or a time zone and/or installed fonts and/or cookies of the customer's PC (Fig. 15, discloses manufacture recommended retail prices.., price of base model , Fig. 18, customized vehicle estimate/order system and  paragraph [0093], disclose the vehicle sales support system .., vehicles of brands and paragraph [0347], discloses old model vehicle ).
With respect to claim 24,  Takaoka in view of  Berger teaches elements of claim 1 , furthermore,  Takaoka teaches the sales support system  wherein an association of possible customer information or possible combinations of customer information on the one hand, with product information on the other hand, is stored in a memory area of the computer-aided control system (Fig. 1, 34 disclose customer database.).
Claim(s) 3 is  rejected under 35 U.S.C. 103 as being unpatentable over Takaoka (US Pub., No., 2003/0065532 A1) in view of Berger et al (US Pub., 2003/0088436 A1) and further view of Heider et al (US Pub., 2006/0195483 A1) 

With respect to claim 3, Takaoka in view of  Berger teaches elements of claim 2, Takaoka further teaches estimated price of a vehicle is presented online to a customer, reference information database for storing reference information to be used by each of a plurality of vehicle distributors(abstract) and Berger teaches dealerships’ show room floor to look at a new cars (paragraph [0010]).   Takaoka and  of  Berger failed to teach the corresponding vehicles includes a car key that contain memory.   
However, Heider teaches wherein the electronic device is a car key that contains a data memory(paragraph 0025], claims 5 and 14 discloses data memory included in vehicle key).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for vehicle sales support system of Takaoka and  utilizing the wireless device to capture customer information at the point of customer  contact of Berger a vehicle key with data memory of Heider in order to save the setting in data memory  to improve the convenience of the know method (see Heider,  abstract). 

Claim(s) 6-7  are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka (US Pub., No., 2003/0065532 A1) in view of Berger et al (US Pub., 2003/0088436 A1) and further view of Henry (US Pub., 2016/0042423 A1) 
With respect to claim 6,  Takaoka in view of  Berger teaches elements of claim 2,   Takaoka further teaches the user terminal 5 is a personal computer and is a radio transmitter-receiver (paragraph [0232]) and Berger further teaches a wireless devices to collect customer or potential customers information at the point of customer (paragraph [0012]) .  Takaoka and Berger failed to teach the corresponding cellular phone or wireless device :  wherein a. the at least one detection device determines a location of the electronic device inside the showroom continuously or at time intervals, or b. the at least one detection device includes several detection devices which determine a location of the electronic device inside the showroom by means of triangulation, continuously or at time intervals, or  c. the at least one detection device determines a location of the electronic device inside the showroom, and a time that the electronic device remains at the respective determined location continuously or at time intervals, or d. the at least one detection device includes several detection devices which determine a location of the electronic device inside the showroom by means of triangulation, and determine a time that the electronic device remains at the respective determined location, continuously or at time intervals.
	However, Henry  teaches a. the at least one detection device determines a location of the electronic device inside the showroom continuously or at time intervals, or b. the at least one detection device includes several detection devices which determine a location of the electronic device inside the showroom by means of triangulation, continuously or at time intervals, or c. the at least one detection device determines a location of the electronic device inside the showroom, and a time that the electronic device remains at the respective determined location continuously or at time intervals, or d. the at least one detection device includes several detection devices which determine a location of the electronic device inside the showroom by means of triangulation, and determine a time that the electronic device remains at the respective determined location, continuously or at time intervals (paragraph [0064], discloses key module 736 may be configured with proximity-detecting hardware/software..). Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for vehicle sales support system of Takaoka with utilizing the wireless device to capture customer   information at the point of customer  contact of Berger  with proximity detecting of Henry in order to identify a sales person close to proximity of the end user  (see Henry, paragraph 0068]).
With respect to claim 7,  Takaoka in view of  Berger teaches elements of claim1,   Takaoka further teaches the user terminal 5 is a personal computer and is a radio transmitter-receiver (paragraph [0232]) and Berger further teaches a wireless devices to collect customer or potential customers information at the point of customer (paragraph [0012]) .  Takaoka and Berger failed to teach the corresponding cellular phone or wireless device: wherein a. the at least one detection device continuously detects where the customer is located in the showroom, and/or  b. the at least one detection device detects whether the customer is moving inside the showroom, and/or c. the at least one detection device detects a route that the customer takes inside the showroom, and/or d. the at least one detection device detects an output device of the at least one output device toward which the customer is moving, and/or  e. the at least one detection device detects an output device of the at least one output device in front of which the customer is located, and/or f. the at least one detection device detects the customer's current viewing direction.
However, Henry teaches wherein a. the at least one detection device continuously detects where the customer is located in the showroom, and/or  b. the at least one detection device detects whether the customer is moving inside the showroom, and/or c. the at least one detection device detects a route that the customer takes inside the showroom, and/or d. the at least one detection device detects an output device of the at least one output device toward which the customer is moving, and/or  e. the at least one detection device detects an output device of the at least one output device in front of which the customer is located, and/or f. the at least one detection device detects the customer's current viewing direction(paragraph [0064], discloses key module 736 may be configured with proximity-detecting hardware/software..). Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for vehicle sales support system of Takaoka with utilizing the wireless device to capture customer   information at the point of customer  contact of Berger  with proximity detecting of Henry in order to identify a sales person close to proximity of the end user  (see Henry, paragraph 0068])
Claim(s) 8, 12, and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka (US Pub., No., 2003/0065532 A1) in view of Berger et al (US Pub., 2003/0088436 A1) and further view of Martin  (US Pub., 2012/0246027 A1) 

With respect to claim 8,  Takaoka in view of  Berger teaches elements of claim 1 . Takaoka further teaches the user terminal 5 is a personal computer and is a radio transmitter-receiver (paragraph [0232]) and Berger further teaches a wireless devices to collect customer or potential customers information at the point of customer (paragraph [0012]).   Takaoka teaches the sales support system, Takaoka and   Berger failed to teach wherein the at least one detection device comprises at least one camera and/or at least one microphone.
However, Martin teaches wherein the at least one detection device comprises at least one camera and/or at least one microphone (paragraph [0038], discloses an image capture devise disposed to view the dealer’s lot). Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for cellular phone of  Takaoka and utilizing the wireless device to capture customer   information at the point of customer  contact of Berger  with image capturing feature of Martin  in order receive real-world, real time images the client (see Martin, paragraph [0038]).
With respect to claim 12,  Takaoka in view of  Berger teaches elements of claim 11. Takaoka further teaches the user terminal 5 is a personal computer and is a radio transmitter-receiver (paragraph [0232]) and Berger further teaches a wireless devices to collect customer or potential customers information at the point of customer (paragraph [0012]) .   Takaoka and   Berger failed to teach the corresponding devices detects  wherein the at least one detection device detects a facial expression of the customer and transmits it to the computer-aided control system as customer information.
However, Martin teaches wherein the at least one detection device detects a facial expression of the customer and transmits it to the computer-aided control system as customer information(paragraph [0038], discloses an image capture devise disposed to view the dealer’s lot). Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for cellular phone of  Takaoka and utilizing the wireless device to capture customer   information at the point of customer  contact of Berger  with image capturing feature of Martin  in order receive real-world, real time images the client (see Martin, paragraph [0038]).
With respect to claim 18,  Takaoka in view of  Berger teaches elements of claim 16 . Takaoka further teaches the user terminal 5 is a personal computer and is a radio transmitter-receiver (paragraph [0232]) and Berger further teaches a wireless devices to collect customer or potential customers information at the point of customer (paragraph [0012]).   Takaoka and   Berger failed to teach the corresponding devices detects wherein the kiosk system comprises a display screen for displaying content and a pupil monitoring system, wherein the pupil monitoring system determines which sections of the content displayed on the display screen are being viewed by the customer by tracking pupil movement of the customer's eyes, as an additional item of customer information.
However, Martin teaches wherein the kiosk system comprises a display screen for displaying content and a pupil monitoring system, wherein the pupil monitoring system determines which sections of the content displayed on the display screen are being viewed by the customer by tracking pupil movement of the customer's eyes, as an additional item of customer information(paragraph [0021], discloses a set eyeglasses ). Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for cellular phone of  Takaoka and utilizing the wireless device to capture customer   information at the point of customer  contact of Berger  with image capturing feature of Martin  in order receive real-world, real time images the client (see Martin, paragraph [0038]).
 
With respect to claim 19,  Takaoka in view of  Berger teaches elements of claim 16 . Takaoka further teaches the user terminal 5 is a personal computer and is a radio transmitter-receiver (paragraph [0232]) and Berger further teaches a wireless devices to collect customer or potential customers information at the point of customer (paragraph [0012]) . Takaoka teaches the sales support system, Takaoka and   Berger failed to teach wherein the at least one additional detection device of the kiosk system comprises a microphone and/or a camera
However, Martin teaches wherein the at least one additional detection device of the kiosk system comprises a microphone and/or a camera (paragraph [0038], discloses an image capture devise disposed to view the dealer’s lot). Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for cellular phone of  Takaoka and utilizing the wireless device to capture customer   information at the point of customer  contact of Berger  with image capturing feature of Martin  in order receive real-world, real time images the client (see Martin, paragraph [0038]).

With respect to claim 20,  Takaoka in view of  Berger teaches elements of claim 16 . Takaoka further teaches the user terminal 5 is a personal computer and is a radio transmitter-receiver (paragraph [0232]) and Berger further teaches a wireless devices to collect customer or potential customers information at the point of customer (paragraph [0012]).   Takaoka and   Berger failed to teach the corresponding devices detects wherein the kiosk system comprises a display screen for displaying content and a pupil monitoring system, wherein the pupil monitoring system determines which sections of the content displayed on the display screen are being viewed by the customer by tracking pupil movement of the customer's eyes, as an additional item of customer information.
However, Martin teaches wherein the at least one detection device of the kiosk system detects an externally detectable state of mind of the customer by detecting a facial expression of the customer or sounds emitted by the customer, and transmits the detected state of mind of the customer to the computer-aided control system as an additional item of customer information(paragraph [0021], discloses a set eyeglasses ). Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for cellular phone of  Takaoka and utilizing the wireless device to capture customer   information at the point of customer  contact of Berger  with image capturing feature of Martin  in order receive real-world, real time images the client (see Martin, paragraph [0038]).
Prior arts on the record: 
Takaoka (US Pub., No., 2003/0065532 A1)  discloses in the case where an estimated price of a vehicle is presented online to a customer, reference information database for storing reference information to be used by each of a plurality of vehicle distributors in examining estimated prices of vehicles having various specifications is previously prepared, so that the reference information read from the reference information database can be presented to a distributor when the distributor inputs an estimated price.

Berger et al (US Pub., 2003/0088436 A1) discloses a system and method for gathering and managing information about a company's customers and potential customers at the point of customer contact with the company and analyzing the information for service and product selling opportunities and for managing the employees of a company. The system and method of the present invention utilizes a wireless device to capture customer information at the point of customer contact.
Heider et al (US Pub., 2006/0195483 A1) discloses a method and device for adjusting user-dependent parameter values in or on at least one automotive device in a motor vehicle and for saving the settings in at least one data memory inside the vehicle and/or outside the vehicle are provided. To improve the convenience of the known method with one or more main users and one more temporary users, there is a query in a first step to ascertain whether the user-dependent parameter values currently set are to be saved as temporary parameter values or as quasi-permanent parameter values in the at least one data memory inside the vehicle and/or outside the vehicle.  

Henry (US Pub., 2016/0042423 A1) discloses a system for vehicle information delivery includes an identification (ID) object linked to a vehicle and located proximate to or on the vehicle and configured to transmit a wireless signal to cause vehicle data of the vehicle to which it is linked to be displayed on a client device of an end user, the vehicle data including a vehicle identification number and vehicle specification information.

Martin  (US Pub., 2012/0246027 A1)  discloses techniques for searching for products in an inventory of product are disclosed. The techniques receive data that specifies attributes of a product, search inventory of products to determine potential matches or closely related matches to at least some of the attributes of the products, generate messages based on the search of inventory to determine the potential matches, generate positional information associated with the messages and generate a set of informational depictions of the generated messages, with the informational depictions of the messages when rendered on a display device are rendered in juxtaposition with representations of the products according to the generated positional information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682